Exhibit 10.13(i)
Execution Version
DATA SERVICES AGREEMENT
between
HMS BUSINESS SERVICES, INC.
and
ACCORDIS HOLDING CORP.
Dated July 31, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1 DEFINITIONS AND CONSTRUCTION
    1    
1.01 Definitions
    1    
1.02 Incorporation and References
    7    
1.03 Headings
    7    
1.04 Interpretation of Documents
    7  
 
       
Article 2 TERM
    8    
2.01 Initial Term
    8    
2.02 Renewal and Extension
    8  
 
       
Article 3 DESIGNATED SERVICES
    8    
3.01 General
    8    
3.02 Reports
    8  
 
       
Article 4 OUT-OF-SCOPE SERVICES
    8    
4.01 Out-of-Scope Services
    8  
 
       
Article 5 CUSTOMER RESPONSIBILITIES
    9    
5.01 Customer Contract Managers
    9    
5.02 Use of Customer Facilities
    9  
 
       
Article 6 SERVICE LEVELS
    9    
6.01 Designated Service Levels
    9    
6.02 Out-of-Scope Service Levels
    9    
6.03 Adjustment of Service Levels
    9    
6.04 Root-Cause Analysis
    10    
6.05 Service Level Reporting
    10    
6.06 Measurement and Monitoring Tools
    10    
6.07 Performance Credits
    10  
 
       
Article 7 SERVICE LOCATIONS
    11    
7.01 Service Locations
    11    
7.02 Safety and Security Procedures
    11    
7.03 Data Security
    11  
 
       
Article 8 VENDOR CONTRACT MANAGER AND SUBCONTRACTING
    12    
8.01 Vendor Contract Manager
    12    
8.02 Project Staff
    12  

i



--------------------------------------------------------------------------------



 



         
8.03 Subcontractors
    12  
 
       
Article 9 MANAGEMENT AND CONTROL
    13    
9.01 Contract Managers
    13    
9.02 Change Control Procedures
    13  
 
       
Article 10 PROPRIETARY RIGHTS
    13    
10.01 Third Party Software
    13  
 
       
Article 11 DATA
    13    
11.01 Ownership of Customer Data
    13    
11.02 Return of Data
    13  
 
       
Article 12 LIMITATION OF LIABILITY
    14    
12.01 Disclaimer
    14    
12.02 Limitation
    14  
 
       
Article 13 DISASTER RECOVERY AND FORCE MAJEURE EVENTS
    14    
13.01 Disaster Recovery Plan
    14    
13.02 Force Majeure
    14    
13.03 Alternate Source
    15    
13.04 No Payment for Unperformed Services
    15  
 
       
Article 14 PAYMENTS AND INVOICING
    16    
14.01 General
    16    
14.02 Designated Fees
    16    
14.03 Time of Payment
    16    
14.04 Adjustments to Fees
    16    
14.05 Unused Credits
    16    
14.06 Late Payments
    16  
 
       
Article 15 AUDITS
    16    
15.01 Services
    16    
15.02 Record Retention
    16    
15.03 Facilities
    16  
 
       
Article 16 CONFIDENTIALITY
    17    
16.01 General Obligations
    17    
16.02 Unauthorized Acts
    17  
 
       
Article 17 REPRESENTATIONS AND WARRANTIES
    18  

ii



--------------------------------------------------------------------------------



 



         
17.01 By Customer
    18    
17.02 By Vendor
    18    
17.03 DISCLAIMER
    19  
 
       
Article 18 ADDITIONAL COVENANTS
    19    
18.01 By Customer
    19    
18.02 By Vendor
    19  
 
       
Article 19 DISPUTE RESOLUTION
    20    
19.01 Contract Managers
    20    
19.02 Arbitration
    20  
 
       
Article 20 TERMINATION
    21    
20.01 Termination for Cause
    21    
20.02 Termination for Insolvency
    21    
20.03 Termination to Conform to Law
    21    
20.04 Termination by Customer
    21  
 
       
Article 21 TERMINATION ASSISTANCE
    21  
 
       
Article 22 INDEMNITIES
    22    
22.01 Indemnity by Customer
    22    
22.02 Indemnity by Vendor
    22    
22.03 Indemnification Procedures
    23    
22.04 SPA Indemnification
    23  
 
       
Article 23 MISCELLANEOUS PROVISIONS
    23    
23.01 Assignment
    23    
23.02 Notices
    24    
23.03 Counterparts
    24    
23.04 Relationship
    24    
23.05 Consents, Approvals and Requests
    25    
23.06 Severability
    25    
23.07 Waivers
    25    
23.08 Remedies Cumulative
    25    
23.09 Entire Agreement
    25    
23.10 Amendments
    25    
23.11 Survival
    25  

iii



--------------------------------------------------------------------------------



 



         
23.12 Third Party Beneficiaries
    25    
23.13 Governing Law
    25    
23.14 Sole and Exclusive Venue
    25    
23.15 Covenant of Further Assurances
    25    
23.16 Negotiated Terms
    26    
23.17 Export
    26    
23.18 Conflict of Interest
    26    
23.19 Publicity
    26  

iv



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS

     
Exhibit 1
  Statement of Work
Exhibit 2
  Third Party Software
Exhibit 3
  Service Location
Exhibit 4
  Designated Fees
Exhibit 5
  Service Levels and Performance Credits
Exhibit 6
  In Scope Maximums
Exhibit 7
  Hourly Rate Schedule
Exhibit 8
  Reports
Exhibit 9
  Data Safeguards
Exhibit 10
  Change Control Procedures
Exhibit 11
  Disaster Recovery Transition Procedures
Exhibit 12
  Business Associates Agreement

v



--------------------------------------------------------------------------------



 



Execution Version
               This DATA SERVICES AGREEMENT, dated July 31, 2007 (the “Effective
Date”), is between HMS Business Services, Inc. (“Vendor”) and Accordis Holding
Corp. (“Accordis Holding”).
W I T N E S S E T H:
               WHEREAS, Section 6.1(f) of the Stock Purchase Agreement between
HMS Holdings Corp. (“HMS”) and Accordis Holding dated August 31, 2005 (the
“SPA”), pursuant to which Accordis Holding is acquiring all of the capital stock
of Accordis, Inc. (“Accordis”), requires that Vendor and Accordis Holding enter
into a services agreement to provide that Vendor, an affiliate of HMS, would
perform data processing and hosting services to Accordis Holding and certain of
its Affiliates (defined below collectively as Customer) to the same extent that
Accordis and its subsidiary HRM received such services as subsidiaries of HMS
prior to the closing of the transactions contemplated in the Stock Purchase
Agreement; and
               WHEREAS, Vendor desires to provide to Customer, and Customer
desires to obtain from Vendor, the data processing, data storage and data
management services and related services described in this Agreement on the
terms and conditions set forth in this Agreement.
               NOW, THEREFORE, for and in consideration of the agreements set
forth below, Customer and Vendor agree as follows:
ARTICLE 1 DEFINITIONS AND CONSTRUCTION.
               1.01 Definitions. The following defined terms used in this
Agreement shall have the meanings specified below:
“AccessLine” shall mean a series of Customer-licensed, proprietary batch and
online CICS programs used to manage the Customer’s business.
“AccessLine Accounts” shall mean the active accounts of responsible parties or
patients of clients of Customer’s AccessLine business that constitute active
accounts in AccessLine.
“Accordis” shall mean Accordis, Inc., a corporation organized under the Law of
New York.
“Affiliate” shall mean, as to any entity, any other entity that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
entity.
“Agreement” shall mean this Data Services Agreement between Customer and Vendor.
“Change(s)” shall mean any change to the Services, the Software used to provide
the Services or the Machines used to provide the Services that would materially
alter the functionality, performance standards or technical environment of the
Software used to provide the Services or the Machines used to provide the
Services, the manner in which the Services are provided, the composition of the
Services or the cost to Customer of the Services. Software patches and upgrades
provided by the third party Software vendors





--------------------------------------------------------------------------------



 



listed on Exhibit 2 shall not be deemed Changes unless the implementation
requires material modification of the Machines. Phase-out or complete
termination of Standard Processing shall not be deemed Changes.
“Change Control Procedures” shall mean the written description of the procedures
used to control Changes made under this Agreement set forth in Exhibit 10.
“Change in Control” shall mean the (1) consolidation or merger of a Party with
or into any entity (other than the consolidation or merger of a Party with an
Affiliate of such Party in which such Party is the surviving entity of such
consolidation or merger), (2) sale, transfer or other disposition of all or
substantially all of the assets of a Party or (3) acquisition by any entity, or
group of entities acting in concert, of beneficial ownership of 20 percent or
more (or such lesser percentage that constitutes Control) of the outstanding
voting securities or other ownership interests of a Party.
“Confidential Information” of Customer or Vendor shall mean all information and
documentation of Customer and Vendor, respectively, whether disclosed to or
accessed by Customer or Vendor in connection with this Agreement, including
(1) with respect to Customer, all Customer Data and all information of Customer
or its customers, suppliers, contractors and other third parties doing business
with Customer, (2) with respect to Vendor, the Third Party Software, (3) with
respect to Customer and Vendor, the terms of this Agreement and (4) any
information developed by reference to or use of Customer’s or Vendor’s
information; provided, however, that except to the extent otherwise provided by
Law, the term “Confidential Information” shall not include information that
(a) is independently developed by the recipient, as demonstrated by the
recipient’s written records, without violating the disclosing Party’s
proprietary rights, (b) is or becomes publicly known (other than through
unauthorized disclosure), (c) is already known by the recipient at the time of
disclosure, as demonstrated by the recipient’s written records, and the
recipient has no obligation of confidentiality other than pursuant to this
Agreement or any confidentiality agreements between Customer and Vendor entered
into prior to the Effective Date or (d) is rightfully received by a Party free
of any obligation of confidentiality. Notwithstanding anything to the contrary
set forth above, any and all information provided by or owned by Customer that
could be used to identify individual patients, providers, or third party payors,
shall be deemed Confidential Information of Customer, regardless of the form or
format of such information.
“Contract Managers” shall mean the Customer Contract Managers and the Vendor
Contract Manager, collectively.
“Contract Year” shall mean each 12-month period commencing, in the case of the
first Contract Year, on the Effective Date and thereafter upon the completion of
the immediately preceding Contract Year.
“Control” shall mean, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity,

2



--------------------------------------------------------------------------------



 



whether through the ownership of voting securities (or other ownership
interest), by contract or otherwise.
“Customer” shall mean Accordis Holding, its wholly-owned subsidiary Accordis,
Accordis’ wholly-owned subsidiary HRM and any other Affiliates of Accordis
Holding as may be approved by Vendor in writing, which approval will not be
unreasonably withheld.
“Customer Agents” shall mean the agents, subcontractors and representatives of
Customer, other than Vendor and Vendor Agents, subject to the confidentiality
restrictions of this Agreement.
“Customer Consents” shall mean all licenses, consents, permits, approvals and
authorizations that are necessary to allow Vendor and Vendor Agents to use
(1) Customer’s owned assets and (2) the services provided for the benefit of
Customer under Customer’s third party services contracts.
“Customer Contract Manager” shall mean Richard Lipack or his successor as
designated by Customer.
“Customer Data” shall mean all data and information (including the data library
and catalogue) (1) submitted to Vendor or Vendor Agents by or on behalf of
Customer, (2) obtained, developed or produced by Vendor or Vendor Agents in
connection with this Agreement or (3) to which Vendor or Vendor Agents have
access in connection with the provision of the Services. Without limiting the
generality of the foregoing, and for the avoidance of doubt, any and all data
and information provided by or owned by Customer that could be used to identify
individual patients, providers, or third party payors, shall be deemed Customer
Data, regardless of the form or format of such information.
“Customer Designated Executives” shall mean ????? or his successor as designated
by Customer.
“Customer Service Locations” shall mean any Customer service location set forth
in Exhibit 3 and any other service location owned or leased by Customer for
which Vendor has received Customer’s approval in accordance with Section 7.01.
“Data Safeguards” shall mean the data safeguards set forth on Exhibit 9 hereto.
“Designated Executives” shall mean the Customer Designated Executives and the
Vendor Designated Executive, collectively.
“Designated Fees” shall mean the fees for the Designated Services set forth in
Exhibit 4.
“Designated Service Levels” shall mean the service levels and standards for the
performance of the Designated Services as described in Exhibit 5.
“Designated Services” shall have the meaning set forth in Section 3.01.

3



--------------------------------------------------------------------------------



 



“DRP” shall have the meaning set forth in Section 13.01.
“Effective Date” shall have the meaning set forth in the introductory paragraph
hereto.
“Fees” shall mean the Designated Fees and any other amounts payable by Customer
to Vendor pursuant to this Agreement.
“Force Majeure Event” shall have the meaning set forth in Section 13.02.
“Governmental Approvals” shall mean all licenses, consents, permits, approvals
and authorizations of any Governmental Authority, or any notice to any
Governmental Authority, the granting of which is required by Law, including
Regulations, for the consummation of the transactions contemplated by this
Agreement.
“Governmental Authority” shall mean any federal, state, municipal, local,
territorial, or other governmental department, regulatory authority, judicial or
administrative body, whether domestic, international or foreign.
“HMS” shall mean Health Management Systems Inc., a corporation organized under
the Law of New York
“HRM” shall mean Accordis’ wholly-owned subsidiary Health Receivables
Management, Inc.
“Indemnified Party” shall have the meaning set forth in Section 22.03.
“Indemnifying Party” shall have the meaning set forth in Section 22.03.
“Initial Agreement Expiration Date” shall mean the fourth anniversary of the
Effective Date.
“Initial Term” shall have the meaning set forth in Section 2.01.
“Law” shall mean any declaration, decree, directive, legislative enactment,
order, ordinance, Regulations, rule or other binding restriction of or by any
Governmental Authority, including, without limitation and for the avoidance of
doubt, the Health Insurance Portability and Accountability Act of 1996 (HIPAA).
“Losses” shall mean any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any claim, default or assessment).
“Machines” shall mean computers and related equipment, including central
processing units and other processors, wireless and wired networks, controllers,
modems, communications and telecommunications equipment (data and video),
cables, storage devices, printers,

4



--------------------------------------------------------------------------------



 



terminals, cartridge and tape drive readers, other peripherals and input and
output devices, and other tangible mechanical and electronic equipment intended
for the processing, input, output, storage, manipulation, communication,
transmission and retrieval of information and data.
“Out-of-Scope Service(s)” shall mean any service, product, Machine, or Software
that is outside the scope of the Designated Services.
“Out-of-Scope Service Level(s)” shall mean any service level established by
Vendor and Customer in connection with an Out-of-Scope Service.
“Parties” shall mean Customer and Vendor, collectively.
“Party” shall mean either Customer or Vendor, as the case may be.
“Performance Credits” shall mean the performance credits set forth in Exhibit 5.
“RCR Clients” shall mean the Customer clients that require Standard Processing.
“Regulations” shall have the same meaning in this Agreement as is given to that
term in the SPA.
“Related Documentation” shall mean, with respect to Software and Tools, all
materials, documentation, specifications, technical manuals, user manuals, flow
diagrams, file descriptions and other written information that describes the
function and use of such Software or Tools, as applicable.
“Service Levels” shall mean the Designated Service Levels and the Out-of-Scope
Service Levels, collectively.
“Service Locations” shall mean any Customer Service Location or Vendor Service
Location, as applicable.
“Services” shall mean the Designated Services, the Out-of-Scope Services being
provided by Vendor pursuant to this Agreement and the Termination Assistance
Services, collectively.
“Software” shall mean the source code and object code versions of any
applications programs, operating system software, computer software languages,
utilities, other computer programs and Related Documentation, in whatever form
or media, including the tangible media upon which such applications programs,
operating system software, computer software languages, utilities, other
computer programs and Related Documentation are recorded or printed, together
with all corrections, improvements, updates and releases thereof.
“Standard Processing” shall mean a series of Customer-owned proprietary batch
programs used to manage the Customer RCR product line.

5



--------------------------------------------------------------------------------



 



“Systems” shall mean the Software and the Machines, collectively, used to
provide the Services.
“Term” shall mean the Initial Term and any renewal or extension of the Initial
Term.
“Termination Assistance Period” shall mean a period of time designated by
Customer, commencing no earlier than 90 days prior to the Initial Agreement
Expiration Date and ending upon expiration of the Initial Agreement Expiration
Date, during which Vendor shall provide the Termination Assistance Services.
“Termination Assistance Services” shall mean (1) the Services to the extent
Customer requests such Services during the Termination Assistance Period,
(2) Vendor’s cooperation with Customer or another service provider designated by
Customer in the transfer of the Services to Customer or such other service
provider in order to facilitate the transfer of the Services to Customer or such
other service provider and (3) any Out-of-Scope Services requested by Customer
in order to facilitate the transfer of the Services to Customer or another
service provider designated by Customer.
“Third Party Software” shall mean the third party Software and Related
Documentation licensed, leased or otherwise obtained by Vendor that is used in
connection with the Services or with any Third Party Software as set forth in
Exhibit 2.
“Tools” shall mean any Software development and performance testing tools,
know-how, methodologies, processes, technologies or algorithms and Related
Documentation used by Vendor in providing the Services, and based upon trade
secrets or software, documentation or other proprietary information owned or
licensed by Vendor.
“Total In Scope AccessLine Accounts” shall mean the number of AccessLine
Accounts allowed under the Designated Services as outlined in Exhibit 6, In
Scope Maximums. For the avoidance of doubt, only active AccessLine Accounts
shall be counted in the Total In Scope AccessLine Accounts.
“Total In Scope RCR Clients” shall mean the number of RCR Clients that are
allowed under the Designated Services as RCR Clients requiring Standard
Processing as outlined in Exhibit 6, In Scope Maximums.
“Use” shall mean the right to access, load, execute, store, transmit, display,
copy, maintain, modify, enhance, create derivative works, make and have made.
“Vendor” shall mean HMS Business Services, a corporation organized under the Law
of New York.
“Vendor Agents” shall mean the agents, subcontractors and representatives of
Vendor.

6



--------------------------------------------------------------------------------



 



“Vendor Consents” shall mean all licenses, consents, permits, approvals and
authorizations that are necessary to allow (1) Customer and Customer Agents to
use (a) the Third Party Software and (b) assets owned or leased by Vendor for
the provisions of the Services; and (2) Vendor and Vendor Agents to use any
third party services retained by Vendor to provide the Services during the Term
and the Termination Assistance Period.
“Vendor Contract Manager” shall mean Joseph Joy or his successor.
“Vendor Designated Executive” shall mean Bill Lucia, or his successor.
“Vendor Machines” shall mean those Machines leased or owned by Vendor or Vendor
Agents that are used by Vendor or Vendor Agents to provide the Services.
“Vendor Service Location(s)” shall mean any Vendor service location set forth in
Exhibit 3 and any other service location approved by Customer pursuant to
Section 7.01.
“Virus” shall mean (i) any software virus, worm, Trojan horse, trap door, time
bomb, spyware, or other program code, programming instruction or set of
instructions intentionally constructed by third parties having the capability to
damage, interfere with or otherwise adversely affect the operation or security
of computer programs, data files, operations, telecommunications or Services; or
other code typically designed to be a virus. or (ii) any copies of Grokster,
Kazaa, Morpheus, Napster, Aimster or other peer-to-peer software.
• • • • • • • • • • • Exhibits to this Agreement:

  (1)   the Exhibits to this Agreement shall be incorporated into and deemed
part of this Agreement and all references to this Agreement shall include the
Exhibits to this Agreement;     (2)   references to an Exhibit, Section or
Article shall be to such Exhibit, Section or Article of this Agreement, unless
otherwise provided;     (3)   references to any Law shall mean references to
such Law in changed or supplemented form or to a newly adopted Law replacing a
previous Law; and     (4)   references to and mentions of the word “including”
or the phrase “e.g.” shall mean “including, without limitation.”

          1.03 Headings. The Article and Section headings, Table of Contents and
Table of Exhibits are for reference and convenience only and shall not be
considered in the interpretation of this Agreement.
          1.04 Interpretation of Documents. Except as otherwise expressly set
forth in the body of this Agreement or in any of the Exhibits, in the event of a
conflict between the provisions in the body of this Agreement and the Exhibits,
the provisions in the body of this Agreement shall prevail.

7



--------------------------------------------------------------------------------



 



ARTICLE 2 TERM.
          2.01 Initial Term. The initial term of this Agreement shall commence
on the Effective Date and continue until 23:59 (Eastern Standard Time) on the
Initial Agreement Expiration Date, or such other date upon which this Agreement
may be terminated in accordance with its terms (the “Initial Term”).
          2.02 Renewal and Extension. Unless this Agreement is terminated
earlier pursuant to the terms hereof, Customer shall notify Vendor at least
180 days prior to the Initial Agreement Expiration Date as to whether Customer
desires to renew this Agreement. If Customer provides Vendor with notice that it
desires to renew this Agreement and the Parties have not agreed on the terms and
conditions applicable to the renewal of this Agreement 90 days prior to the
Initial Agreement Expiration Date, then the term of this Agreement shall expire
on the Initial Agreement Expiration Date.
ARTICLE 3 DESIGNATED SERVICES.
          3.01 General. Commencing on the Effective Date and continuing
throughout the Term, Vendor shall be responsible for providing to Customer the
services, functions and responsibilities described in this Agreement (including
the services, functions, responsibilities and projects described in the
Statement of Work set forth as Exhibit 1) (the “Designated Services”).
          3.02 Reports. Vendor shall provide to Customer, utilization and status
reports currently being produced by HMS prior to the Effective Date, set forth
in Exhibit 8, and such other reports necessary or appropriate to enable Customer
to review and analyze the provision of the Services and the accuracy of the Fees
charged by Vendor.
ARTICLE 4 OUT-OF-SCOPE SERVICES.
          4.01 Out-of-Scope Services. During the Term and Termination Assistance
Period, Customer may request Vendor to perform an Out-of-Scope Service. Upon
receipt of a written request setting forth a description of the services from
Customer, Vendor shall provide Customer with a written proposal in respect of
such Out-of-Scope Service, which proposal shall include:

  (1)   a description of the services, functions and responsibilities Vendor
anticipates performing in connection with such Out-of-Scope Service;     (2)   a
schedule for commencing and completing such Out-of-Scope Service;     (3)  
Vendor’s prospective fees for such Out-of-Scope Service, including a detailed
breakdown of such fees, based upon the hourly time and material rates set forth
in Exhibit 7, Hourly Rate Schedule;     (4)   when appropriate, a description of
any new Software or Machines to be provided by Vendor in connection with such
Out-of-Scope Service;

8



--------------------------------------------------------------------------------



 



  (5)   when appropriate, the Software and Machines and run-time requirements
necessary to develop and operate any new Software;     (6)   a description of
the human resources necessary to provide the Out-of-Scope Service;     (7)  
when appropriate, acceptance test criteria and procedures for any new Software
or any products, packages or services; and     (8)   the hourly time and
material rates are outlined in Exhibit 7, Hourly Rate Schedule:

Vendor shall not begin performing any Out-of-Scope Service until Customer
Contract Managers has provided Vendor with written authorization to perform such
Out-of-Scope Service.
ARTICLE 5 CUSTOMER RESPONSIBILITIES.
          5.01 Customer Contract Manager. The Customer Contract Manager shall
serve as the primary Customer representative under this Agreement. The Customer
Contract Manager shall (1) have overall responsibility for managing and
coordinating the performance of Customer’s obligations under this Agreement and
(2) be authorized to act for and on behalf of Customer with respect to all
matters relating to this Agreement. Notwithstanding the foregoing, the Customer
Contract Manager may, upon notice to Vendor, delegate such of his or her
responsibilities to other Customer employees, as the Customer Contract Manager
deems appropriate.
          5.02 Use of Customer Facilities. Upon Vendor’s request, Customer shall
grant Vendor access to and appropriate working space in the Customer Service
Locations as reasonably necessary for the sole and exclusive purpose of the
Vendor providing the Services. Vendor shall provide to the Customer Contract
Manager a list of the names of the personnel of Vendor or of
authorized Vendor subcontractors to be granted such access on the date hereof
and as necessary thereafter specifying the Customer Service Location(s) to which
each such person is to be admitted. All such personnel of Vendor or authorized
subcontractors shall bear valid identification to enter any Customer Service
Location.
ARTICLE 6 SERVICE LEVELS.
          6.01 Designated Service Levels. Vendor shall perform the Designated
Services in accordance with the Designated Service Levels and in accordance with
Exhibit 5.
          6.02 Out-of-Scope Service Levels. Vendor shall provide the
Out-of-Scope Services at least at the Out-of-Scope Service Levels applicable to
such Out-of-Scope Services.
          6.03 Adjustment of Service Levels. The Contract Managers (1) shall
review the Service Levels for the preceding 12 months during the last calendar
quarter of every Contract Year, (2) with respect to any Service Level subject to
periodic adjustment pursuant to an express provision of this Agreement, if such
Service Level is no longer appropriate because of an increase, decrease or
change to the needs of Customer or the scale or nature of the Services, shall
negotiate in good faith and reach mutual agreement on adjustment of the Service
Levels for the subsequent Contract Year and, (3) with respect to all other
Service Levels, may by mutual agreement adjust the

9



--------------------------------------------------------------------------------



 



Service Levels for the subsequent Contract Year. In addition, either Party may,
at any time upon notice to the other Party, initiate negotiations to review and,
upon agreement by the Contract Managers, adjust any Service Level which such
Party in good faith believes is inappropriate at the time.
          6.04 Root-Cause Analysis. In the event Vendor fails to achieve any
Service Level, Vendor shall, as soon as reasonably practicable, (1) perform a
root-cause analysis to identify the cause of such failure, (2) provide Customer
with a report detailing the cause of, and procedure for correcting, such
failure, (3) upon Customer’s approval of such procedure, implement such
procedure and (4) provide Customer with assurance satisfactory to Customer that
such failure will not recur following the completion of the implementation of
the procedure.
          6.05 Service Level Reporting. Vendor shall measure and report its
performance against the Service Levels and meet with Customer at least once
every month during the Term, or more frequently if requested by Customer, to
review Customer’s actual performance against the Service Levels and discuss any
remedial action necessary or appropriate to correct any deficiencies.
          6.06 Measurement and Monitoring Tools. As of the Effective Date,
Vendor shall use existing measurement and monitoring Tools and procedures
required to measure and report (as contemplated by Section 7.05) Vendor’s
performance of the Services against the applicable Service Levels. Such
measurement and monitoring and procedures shall (1) permit reporting at a level
of detail sufficient to verify compliance with the Service Levels and (2) be
subject to audit by Customer or Customer Agents. Vendor shall provide Customer
and its designees with information concerning access to such measurement and
monitoring Tools and procedures upon request, for inspection and verification
purposes.
          6.07 Performance Credits. In the event of a failure to provide the
Services in accordance with the applicable Service Levels, Vendor shall incur
the Performance Credits identified in and according to the schedule set forth in
Exhibit 5.
          6.08 Semi-Annual Status Meeting.
When requested by either party, the Designated Executives and Contract Managers
of each Party shall meet semi-annually to discuss the Services and the
administration of this Agreement.
          6.09 Changes in Law. The Parties acknowledge that the business of
Accordis and HMS is conducted in a regulated environment subject to changes in
Laws and the maintenance of Governmental Approvals. If either Party is aware of
or believes that such a change or reinterpretation of Law has occurred, or that
a Governmental Approval or a filing with a Governmental Authority is required,
must be sought or submitted anew or modified (collectively, a “Change in Law”),
within a reasonable period of time thereafter that Party shall provide written
notice to the other Party of such Change in Law, and the Parties shall commence
negotiations regarding proposed amendments to the Agreement or changes to the
Services that will bring the Agreement into compliance with the Law or
Governmental Approvals, and each Party shall negotiate such potential changes in
good faith in an effort to obtain such compliance. If the parties cannot agree
in good faith upon such modifications to the Agreement or the Services, then
(a) Customer shall initiate the Change Control Procedures by submitting a Change
Request setting forth the reasonable minimum number of changes to the Services
necessitated, in the good faith

10



--------------------------------------------------------------------------------



 



assessment of Customer, by the Change in Law, and (b) Vendor shall respond to
such Change Request by setting forth, inter alia, its good faith assessment of
the minimum changes to the Services necessitated by such Change Request and
reflecting a change in the fees hereunder based solely on Vendor’s good faith
assessment of the incremental work required of Vendor to implement such Change
Request. Customer may accept such proposal of Vendor, but if Customer declines
to accept such proposal, Customer may terminate this Agreement within 90 days.
ARTICLE 7 SERVICE LOCATIONS.
          7.01 Service Locations. The Services shall be provided to Customer
from (1) the Service Locations and (2) any other location for which Vendor has
received Customer’s approval, such approval shall not be reasonably withheld.
Unless otherwise agreed by the Parties, if Customer elects to move any Customer
Service Location, then Customer shall bear any incremental expenses of Vendor
incurred as a result of such relocation; provided, however, that Vendor shall
bear any incremental expenses of Vendor incurred as a result of a relocation of
the 401 Park Avenue South Customer Service Location identified in Part B of
Exhibit 3, Service Locations. Unless otherwise agreed by the Parties, if Vendor
elects to move any Vendor Service Location it may do so at will, but Vendor
shall bear any incremental expenses of Customer incurred as a result of such
relocation.
          7.02 Safety and Security Procedures. Vendor shall maintain and enforce
its current safety and security procedures at the Service Locations.
          7.03 Data Security. Vendor shall store all Customer Data in accordance
with the Data Safeguards. In the event Vendor intends to implement a change to
the Data Safeguards, Vendor shall notify Customer and, upon Customer’s approval,
implement such change. In the event Vendor or Vendor Agents discovers or is
notified of a breach or potential breach of security relating to Customer Data,
Vendor shall immediately (1) notify the Customer Contract Managers of such
breach or potential breach and, (2) if the applicable Customer Data was in the
possession of Vendor or Vendor Agents at the time of such breach or potential
breach, Vendor shall (a) investigate and mitigate the effects of the breach or
potential breach and (b) provide Customer with assurance satisfactory to
Customer that such breach or potential breach will not recur.
          7.04 No Viruses. Each Party covenants to the other Party that such
Party shall use commercially reasonable efforts to ensure that there are no
Viruses or similar malicious coding in any software provided or used by such
Party in connection with the Services. Vendor agrees that, if a Virus is found
to have been introduced into such software from any source, Vendor shall use
commercially reasonable efforts to eliminate the Virus, at Vendor’s expense if
such Virus was introduced into its systems, intentionally or not, by Vendor or
any of its employees or subcontractors.
          7.05 Access to Premises. During the Term and any Termination Period,
Vendor shall provide the Customer Access Manager with reasonable access to the
physical premises of the Vendor Service Locations. The purposes for which such
access may be requested shall include third party tours of the premises for
marketing of the services of Customer. Reasonable security and safety
requirements of Vendor will be observed by Customer at all times while on
Vendor’s premises.

11



--------------------------------------------------------------------------------



 



ARTICLE 8 VENDOR CONTRACT MANAGER AND SUBCONTRACTING.
          8.01 Vendor Contract Manager. The Vendor Contract Manager shall serve
as the primary Vendor representative under this Agreement. Vendor’s appointment
of any Vendor Contract Manager shall be subject to Customer’s prior approval.
The Vendor Contract Manager shall (1) have overall responsibility for managing
and coordinating the performance of Vendor’s obligations under this Agreement
and (2) be authorized to act for and on behalf of Vendor with respect to all
matters relating to this Agreement. Vendor shall not replace or reassign the
Vendor Contract Manager for one year from the Effective Date, unless Customer
consents to such reassignment or replacement or such individual (i) voluntarily
resigns from Vendor, (ii) is dismissed by Vendor for misconduct (e.g., fraud,
drug abuse, theft), (iii) fails to perform his or her duties and
responsibilities pursuant to this Agreement or (iv) dies or is unable to work
due to his or her disability. Notwithstanding the foregoing, the Vendor Contract
Manager may, upon notice to Customer, delegate such of his or her
responsibilities to other Vendor employees, as the Vendor Contract Manager deems
appropriate, provided that the Vendor Contract Manager shall retain ultimate
authority as Vendor representative.
          8.02 Project Staff. Vendor shall appoint to the project staff
individuals with suitable training and skills to perform the Services.
          8.03 Subcontractors. With respect to subcontracting, Customer and
Vendor agree that:

  (1)   Vendor shall not subcontract any of its duties under this Agreement
without the prior written authorization of Customer, such consent not to be
unreasonably withheld, conditioned or delayed;     (2)   no subcontracting shall
release Vendor from its responsibility for its obligations under this Agreement.
Vendor shall be responsible for the work and activities of each of the Vendor
Agents, including compliance with the terms of this Agreement. Vendor shall be
responsible for all payments to its subcontractors; and     (2)   Vendor shall
promptly pay for all services, materials, equipment and labor used by Vendor in
providing the Services.     (3)   All subcontractors shall agree in writing to
be subject to the Confidentiality provisions of this Agreement.

12



--------------------------------------------------------------------------------



 



ARTICLE 9 MANAGEMENT AND CONTROL.
          9.01 Contract Managers. Customer Contract Managers shall maintain a
written log of problems regarding the provision of the Services and Service
Levels and Customer Contract Managers shall send a copy of such written log to
the Vendor Contract Manager each week. At the request of either party, the
Contract Managers shall meet in person or by video conference during the Term to
discuss (1) Customer’s current and anticipated needs for the Services and
(2) disagreements regarding the provision of the Services and Service Levels as
described in the Customer Contract Manager’s written log.
          9.02 Change Control Procedures. The Change Control Procedures are set
forth in Exhibit 10.
ARTICLE 10 PROPRIETARY RIGHTS.
          10.01 Third Party Software. Vendor represents and warrants to Customer
that it has the right and authority to Use the Third Party Software to perform
the Services and otherwise to comply with the terms and conditions of this
Agreement. Vendor hereby grants to Customer, during the Term and Termination
Assistance Period, a non-exclusive, non-transferable, limited license to Use,
sublicense, and permit Customer Agents to Use, solely in connection providing
goods or services to, or purchasing goods or services from, Customer, the Third
Party Software. Upon Customer’s request, Vendor shall provide Customer with a
list of all Third Party Software being used to provide the Services as of the
date of such request. Customer shall have the right to request additional Third
Party Software, it being understood that any such additional software would be
provided at Customer’s expense for fees and transaction costs of Vendor. Vendor
will supply a cost estimate to Vendor Contract Manager for approval prior to any
new Third Party Software is provided.
ARTICLE 11 DATA.
          11.01 Ownership of Customer Data. All Customer Data is, or will be,
and shall remain the property of Customer. Without Customer’s approval (in its
sole discretion), the Customer Data shall not (1) be used by Vendor or Vendor
Agents other than in connection with providing the Services, (2) be disclosed,
sold, assigned, leased or otherwise provided to third parties by Vendor or
Vendor Agents or (3) be commercially exploited by or on behalf of Vendor or
Vendor Agents. Vendor hereby irrevocably assigns, transfers and conveys, and
shall cause Vendor Agents to assign, transfer and convey, to Customer without
further consideration all of its and their right, title and interest in and to
the Customer Data. Upon request by Customer, Vendor shall execute and deliver,
and shall cause Vendor Agents to execute and deliver, any financing statements
or other documents that may be necessary or desirable under any Law to preserve,
or enable Customer to enforce, its rights with respect to the Customer Data.
          11.02 Return of Data. Upon Customer’s request at any time during the
Term, and upon expiration or termination of this Agreement, Vendor shall
(1) promptly return to Customer, all or any part of Customer Data and (2) erase
or destroy all or any part of Customer Data in Vendor’s possession or under its
control, in each case, to the extent requested by Customer.

13



--------------------------------------------------------------------------------



 



ARTICLE 12 LIMITATION OF LIABILITY
          12.01 Disclaimer. UNDER NO CIRCUMSTANCES WILL EITHER PARTY, ITS
AFFILIATES, LICENSORS OR SUBCONTRACTORS BE RESPONSIBLE OR LIABLE FOR ANY
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, SPECIAL OR OTHER INDIRECT DAMAGES,
INCLUDING (1) SUCH DAMAGES RESULTING FROM LOSS OF USE OR LOSS OF DATA, (2) LOSS
OF PROFITS OR LOSS OF BUSINESS ARISING OUT OF OR IN CONNECTION WITH THE SERVICES
OR ANY OTHER OBLIGATIONS OF EITHER PARTY RELATING TO THIS AGREEMENT, IN EACH
CASE WHETHER OR NOT SUCH PARTY, ITS AFFILIATES, LICENSORS OR SUBCONTRACTORS HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
          12.02 Limitation. Vendor’s aggregate liability, whether in contract,
tort, or otherwise, arising out of or in connection with the Services or this
Agreement at any time shall not exceed the amount of Designated Fees paid or
payable to Vendor for the then-current twelve (12) months of Services hereunder.
Customer’s aggregate liability, whether in contract, tort, or otherwise, arising
out of or in connect with this Agreement shall not exceed the amount due and
payable hereunder for Services actually rendered.
ARTICLE 13 DISASTER RECOVERY AND FORCE MAJEURE EVENTS.
          13.01 Disaster Recovery Plan. At Vendor’s expense, Vendor shall
maintain a third-party disaster recovery agreement (the “DRP”) with a service
provider (the “Disaster Recovery Vendor”) that encompasses maintenance of a
backup data center for emergency replacement of the Services. As part of the
Services hereunder, Vendor shall maintain the DRP in force, shall supervise the
preparations of the Disaster Recovery Vendor pursuant to the DRP, and shall
perform the Services using the Disaster Recovery Vendor and its data center and
other facilities immediately upon any occurrence prompting such use. Vendor
shall notify the Customer Contract Managers immediately upon the occurrence of a
disaster or Force Majeure Event that prevents or will prevent a Vendor Service
Location from being available for more than 24 hours. In such event, upon the
reasonable request of Customer, Vendor shall implement the disaster recovery
transition procedures set forth in Exhibit 11.
          13.02 Force Majeure. If and to the extent that a Party’s performance
of any of its obligations pursuant to this Agreement is prevented, hindered or
delayed by fire, flood, earthquake, elements of nature or acts of God, acts of
war, terrorism, riots, civil disorders, rebellions or revolutions, or any other
similar cause beyond the reasonable control of such Party (each, a “Force
Majeure Event”), and such non-performance, hindrance or delay could not have
been prevented by reasonable precautions, then the non-performing, hindered or
delayed Party shall be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such Party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means. The Party whose performance is prevented, hindered or delayed by
a Force Majeure Event shall immediately notify the other Party of the occurrence
of the Force Majeure Event and describe in reasonable

14



--------------------------------------------------------------------------------



 



detail the nature of the Force Majeure Event. The occurrence of a Force Majeure
Event does not excuse, limit or otherwise affect Vendor’s obligation to use best
efforts to provide normal recovery procedures or other obligations described in
Section 13.01 or Exhibit 11.
          13.03 Alternate Source.

  (1)   In the event of a disaster or a Force Majeure Event, Customer may
procure the Services from an alternate source.     (2)   Customer shall consider
in good faith any proposal made by Vendor regarding an alternate source
provider, provided that the alternate source provider proposed by Vendor is
capable of providing the Services at the Service Levels.     (3)   If a disaster
or Force Majeure Event continues to prevent, hinder or delay the performance of
the Services by Vendor for more than 60 days either Party may terminate this
Agreement without regard to Section 22.02, as of the date specified by either
Party in its termination notice to the other Party.

          13.04 No Payment for Unperformed Services. Except as provided in
Section 13.02, nothing in this Article shall limit Customer’s obligation to pay
any Fees; provided, however, that if Vendor fails to provide the Services in
accordance with this Agreement due to the occurrence of a Force Majeure Event or
disaster the Fees shall be adjusted in a manner such that Customer is not
responsible for the payment of any Fees for those Services that Vendor fails to
provide.
          13.05. Insurance. During the Term and Termination Period, Vendor shall
at all times keep and maintain at least the following insurance coverages and
limits of liability:
          (1) Commercial General Liability including coverage for
(a) premises/operations, (b) independent contractors, (c) products/completed
operations, (d) personal and advertising injury, (e) contractual liability, and
(f) explosion, collapse and underground hazards, with combined single limit of
not less than $1,000,000 each occurrence or its equivalent;
          (2) Worker’s Compensation in amounts required by applicable law and
Employer’s Liability with a limit of at least $1,000,000 each accident;
          (3) Automobile Liability including coverage for owned/leased,
non-owned or hired automobiles with combined single limit of not less than
$1,000,000 each accident;
          (4) General Commercial Liability for death or personal injury and
damage to tangible personal property with limits of not less than $1,000,000 per
occurrence; and
          (5) Errors and Omissions Coverage with a limit of at least $1,000,000
each occurrence.
          Such insurance coverages or limits of liability shall not be changed
unless at least thirty (30) days’ notice is given to Customer. If requested by
Customer, Vendor shall deliver a Certificate of Insurance evidencing such
coverages and limits of liability.

15



--------------------------------------------------------------------------------



 



ARTICLE 14 PAYMENTS AND INVOICING.
          14.01 General. In consideration of Vendor providing the Designated
Services, Customer shall pay to Vendor the Designated Fees in accordance with
Section 14.02. Except as expressly set forth in this Agreement, there shall be
no charges or fees due from Customer, or payable to Vendor, in respect of
Vendor’s performance of its obligations pursuant to this Agreement.
          14.02 Designated Fees. Vendor shall submit invoices to Customer for
the Designated Services monthly in arrears on the terms of net 30 days.
          14.03 Time of Payment. Any sum due to Vendor pursuant to this
Agreement for Services other than Designated Services, unless payment terms are
otherwise specified expressly herein, shall be due and payable 30 days after
receipt by Customer of an invoice from Vendor following performance of such
Services.
          14.04 Adjustments to Fees. Except for changes to the Fees due to the
inclusion of Out-of-Scope Services, exceeding maximums in Exhibit 6, In Scope
Maximums, exceeding the number of hours in Exhibit 1, Statement Of Work,
Section XIV and XV, Performance Credits for Customer’s benefit pursuant to
Exhibit 5, Service Levels and Performance Credits or other Changes implemented
through the Change Control Process, there shall be no adjustments to the Fees.
          14.05 Unused Credits. Any unused credits against future payments owed
to either Party by the other pursuant to this Agreement shall be paid to the
applicable Party within 30 days of the earlier of the expiration or termination
of this Agreement.
          14.06 Late Payments. Any amount that is payable to Vendor pursuant to
this Agreement and not paid pursuant to the terms of this Agreement shall bear
interest from the due date at the lesser of the rate of one (1.0%) percent per
month or the maximum permitted by law. All costs of collection, including
reasonable attorney’s fees, shall be paid by Customer.
ARTICLE 15 AUDITS.
          15.01 Services. Upon reasonable advance notice from Customer, Vendor
and Vendor Agents shall provide Customer, Customer Agents, and any of Customer’s
regulators with access to and any assistance that they may require with respect
to the Service Locations and the Systems for the purpose of performing audits or
inspections of the Services and the business of Customer relating to the
Services. Such audits may occur no more often than once in any six (6) month
period, in which case Customer shall pay for any such additional audits at the
same rates applicable to Out of Scope Services under this Agreement.
          15.02 Record Retention. Vendor shall retain records and supporting
documentation sufficient to document the Services and the charges paid or
payable by Customer under this Agreement in accordance with Customer’s
then-current record retention procedures, as in effect from time to time.
          15.03 Facilities. Vendor shall provide to Customer and Customer
Agents, on Vendor’s premises (or, if the audit is being performed of a Vendor
Agent, the Vendor Agent’s premises if necessary), space, office furnishings
(including lockable cabinets), telephone and

16



--------------------------------------------------------------------------------



 



facsimile services, utilities and office-related equipment and duplicating
services as Customer or such Customer Agents may reasonably require to perform
the audits described in this Article.
ARTICLE 16 CONFIDENTIALITY.
          16.01 General Obligations. Parties agree that all Confidential
Information shall be held in confidence by the recipient to the same extent and
in at least the same manner as the recipient protects its own confidential
information. Neither Customer nor Vendor shall disclose, publish, release,
transfer or otherwise make available Confidential Information of, or obtained
from, the other in any form to, or for the use or benefit of, any person or
entity without the disclosing Party’s consent. Each of Customer and Vendor
shall, however, be permitted to disclose relevant aspects of the other’s
Confidential Information to its officers, directors, agents, professional
advisors, contractors subcontractors and employees and to the officers,
directors, agents, professional advisors, contractors, subcontractors and
employees of its Affiliates, to the extent such disclosure is not restricted
under any Consents or any Governmental Approvals and only to the extent that
such disclosure is reasonably necessary for the performance of its duties and
obligations or the determination, preservation or exercise of its rights and
remedies under this Agreement; provided, however, that the recipient shall take
all reasonable measures to ensure that Confidential Information of the
disclosing Party is not disclosed or duplicated in contravention of the
provisions of this Agreement by such officers, directors, agents, professional
advisors, contractors, subcontractors and employees. The obligations in this
Section shall not restrict any disclosure pursuant to any Law (provided that the
recipient shall give prompt notice to the disclosing Party of such order).
          16.02 Unauthorized Acts. Without limiting a Party’s rights in respect
of a breach of this Article, each Party shall:

  (1)   promptly notify the other Party of any unauthorized possession, use or
knowledge, or attempt thereof, of the other Party’s Confidential Information by
any person or entity that may become known to such Party;     (2)   promptly
furnish to the other Party full details of the unauthorized possession, use or
knowledge, or attempt thereof, and assist the other Party in investigating or
preventing the recurrence of any unauthorized possession, use or knowledge, or
attempt thereof, of Confidential Information;     (3)   cooperate with the other
Party in any litigation and investigation against third parties deemed necessary
by the other Party to protect its proprietary rights; and     (4)   promptly use
its best efforts to prevent a recurrence of any such unauthorized possession,
use or knowledge, or attempt thereof, of Confidential Information.

Each Party shall bear the cost it incurs as a result of compliance with this
Section.

17



--------------------------------------------------------------------------------



 



ARTICLE 17 REPRESENTATIONS AND WARRANTIES.
          17.01 By Customer. Customer represents and warrants to Vendor that:

  (1)   Customer is a corporation validly existing and in good standing under
the Laws of Delaware;     (2)   Customer has all requisite power and authority
to execute, deliver and perform its obligations under this Agreement;     (3)  
the execution, delivery and performance of this Agreement by Customer (a) has
been duly authorized by Customer and (b) will not conflict with, result in a
breach of, or constitute a default under, any other agreement to which Customer
is a party or by which Customer is bound.

          17.02 By Vendor. Vendor represents and warrants to Customer that:

  (1)   Vendor is a corporation validly existing and in good standing under the
Laws of New York;     (2)   Vendor has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement;     (3)   the
execution, delivery and performance of this Agreement by Vendor (a) has been
duly authorized by Vendor, (b) will not conflict with, result in a breach of, or
constitute a default under, any other agreement to which Vendor is a party or by
which Vendor is bound and (c) does not require any Customer Consents or Vendor
Consents that have not already been obtained;     (4)   Vendor is duly licensed,
authorized or qualified to do business and is in good standing in every
jurisdiction in which a license, authorization or qualification is required for
the ownership or leasing of its assets or the transaction of business of the
character transacted by it, except where the failure to be so licensed,
authorized or qualified would not have a material adverse effect on Vendor’s
ability to fulfill its obligations under this Agreement;     (5)   Vendor is in
compliance with all Laws applicable to Vendor and has obtained all applicable
permits and licenses required of Vendor in connection with its obligations under
this Agreement;     (6)   there is no outstanding litigation, arbitrated matter
or other dispute or administrative proceeding to which Vendor is a party which,
if decided unfavorably to Vendor, would reasonably be expected to have a
material adverse effect on Vendor’s ability to fulfill its obligations under
this Agreement;     (7)   the provision of the Designated Services to Customer
under this Agreement, together with the use of the other information
technology-related resources and personnel of Accordis and HRM immediately
following the Closing under the SPA,

18



--------------------------------------------------------------------------------



 



      shall suffice to provide all technology-related resources necessary for
the operation of the businesses of Accordis and HRM as conducted during the
six-month period prior to the Effective Date;     (8)   the entry into this
Agreement and the consummation of the Closing under the SPA and the transactions
contemplated thereby shall not require any change to the information technology
practices of Accordis and HRM during the six-month period prior to the Effective
Date either under their express terms hereof or in order to render the
representation in the preceding subsection valid;     (9)   None of the Vendor
Machines contain Viruses and, consistent with reasonable best practices in
information technology, Vendor operates automated searches for and firewalls to
prevent the introduction of Viruses in the Vendor Machines; and     (10)   The
Vendor Machines and Vendor’s related systems have not been subject to any
Denial-of-Service attack, successful physical or logical intrusion by
unauthorized persons, or other breach of security in the previous year, and
Vendor has established physical and logical security for the Vendor Machines and
related systems, and backup procedures and facilities for the same, consistent
with reasonable best practices in information technology. All security audits,
security analyses and intentional security probes and attacks relating to the
Vendor Machines and related systems, and all reports relating thereto, have
previously been disclosed to Customer.

          17.03 DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER CUSTOMER NOR VENDOR MAKES ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE SERVICES OR THE SYSTEMS AND EACH EXPLICITLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION IMPLIED WARRANTIES
OF MERCHANTABILITY, NONINFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.
NOTHING IN THIS SECTION 17.03 SHALL BE DEEMED TO LIMIT OR DISCLAIM ANY
REPRESENTATION OR WARRANTY IN THE SPA OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREUNDER (APART FROM THIS AGREEMENT).
ARTICLE 18 ADDITIONAL COVENANTS.
          18.01 By Customer. Customer covenants and agrees with Vendor that,
during the Term and the Termination Assistance Period that Customer shall comply
with all Laws applicable to Customer and, except as otherwise provided in this
Agreement, shall obtain all applicable permits and licenses required of
Customer, to the extent required to comply with its obligations under this
Agreement.
          18.02 By Vendor. Vendor covenants and agrees with Customer that,
during the Term and the Termination Assistance Period:

19



--------------------------------------------------------------------------------



 



  (1)   Vendor shall comply with all Laws applicable to Vendor and shall obtain
all applicable permits and licenses required of Vendor in connection with its
obligations under this Agreement;     (2)   Vendor shall comply with the
Business Associates Agreement set forth in Exhibit 12.

ARTICLE 19 DISPUTE RESOLUTION.
          19.01 Contract Managers. Any dispute arising under this Agreement
shall be considered in person or by telephone by the Contract Managers within
seven business days after receipt of a notice from either Party specifying the
nature of the dispute; provided, however, that a dispute relating to
Section 11.02, Article 17 or Article 23 shall not be subject to this Section. If
for any reason, including failure to meet or communicate, the Contract Managers
have not resolved such dispute to the satisfaction of either Party within seven
business days, then either of the Customer Contract Managers or the Vendor
Contract Manager may immediately refer such dispute to the Designated
Executives. The Designated Executives shall make a good faith attempt to
consider and resolve such dispute in person or by telephone within fifteen
business days of the date such dispute is referred to them. If for any reason
the Designated Executives have not resolved such dispute within fifteen business
days of the date such dispute was referred to it, then either Party may pursue
its rights and remedies under Section 19.02.
          19.02 Arbitration. Any dispute not settled pursuant Section 19.01
shall be finally and exclusively settled by binding arbitration and, unless
otherwise agreed by the Parties, the following procedure:

  (1)   the arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof;     (2)   the arbitration shall be conducted in New York,
New York;     (3)   either Party may, without inconsistency with this Agreement,
seek from a court any interim or provisional relief that may be necessary to
protect the rights or property of that Party pending the establishment of the
arbitral tribunal;     (4)   the arbitrator shall have a background in, and
knowledge of, the information technology services industry and shall be an
appropriate person based on the nature of the dispute; and     (5)   the Parties
shall appoint a single arbitrator who shall perform the arbitration; provided
that, if the Parties cannot agree on that single arbitrator within thirty
(30) days of the request of either Party, then the single arbitrator shall be
appointed by the President of the AAA.

20



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if disputes are being arbitrated under the SPA,
any disputes under this Agreement shall be arbitrated in that same proceeding
under the arbitration provisions set forth in the SPA.
ARTICLE 20 TERMINATION.
          20.01 Termination for Cause.

  (1)   If Vendor materially defaults in the performance of any of its material
obligations under this Agreement (except as provided in Section 19.02), and does
not cure such default within thirty (30) days after receipt of a notice of
default from Customer, then Customer may, by giving notice to Vendor, terminate
this Agreement, in whole or in part, as of the termination date specified in the
notice; provided that, Customer and Vendor agree that, if Vendor fails to
provide any Services under this Agreement, such failure shall constitute a
disaster for the purposes of Article 13 and the Parties shall follow the process
for identifying an Alternate Source set forth under Section 13.03 hereof.    
(2)   If Customer fails to make payments due to Vendor under this Agreement and
does not cure such default within thirty (30) days after receipt of a notice of
default from Vendor, then Vendor may, by giving notice to Customer, terminate
this Agreement in whole as of the termination date specified in the notice.

          20.02 Termination for Insolvency. This Agreement may be terminated by
either Party, upon notice to the other Party, (i) if such Party becomes
insolvent, (ii) upon the institution of insolvency, receivership or bankruptcy
proceedings or any other proceedings for the settlement of its debts, (iii) upon
such Party’s making a general assignment for the benefit of credits, or (iv)
upon such Party’s dissolution or ceasing to conduct business in the normal
course.
          20.03 No Cross-Defaults. No breach of the SPA or the other
transactions contemplated thereunder by one Party shall be deemed a breach
hereof or a basis for the non-breaching Party to terminate this Agreement or the
transactions contemplated hereunder, and vice versa.
          20.04 Termination by Customer. At any time after the first twenty-four
months of the Initial Term, Customer may elect to terminate this Agreement by
providing notice at least six months prior to such termination, such termination
to be effective no sooner than thirty months after the commencement of the
Initial Term.
ARTICLE 21 TERMINATION ASSISTANCE.
Upon Customer’s request, Vendor shall, during the Termination Assistance Period,
provide the Termination Assistance Services. Customer shall pay to Vendor the
following fees for the Termination Assistances Services: (1) with respect to the
Designated Services, the Designated Fees, (2) with respect to Out-of-Scope
Services, an amount calculated pursuant to Exhibit 7, Hourly Rate Schedule for
such services and (3) any incremental, out-of-pocket expenses incurred

21



--------------------------------------------------------------------------------



 



by Vendor in connection with the Termination Assistance Services and approved in
advance by Customer. The quality and level of performance of the Services shall
not be degraded during the Termination Assistance Period. After the expiration
of the Termination Assistance Period, Vendor shall (1) answer questions from
Customer regarding the Services on an “as needed” basis at Vendor’s
then-standard billing rates and (2) promptly deliver to Customer any remaining
Customer-owned reports and documentation still in Vendor’s possession.
ARTICLE 22 INDEMNITIES.
          22.01 Indemnity by Customer. Customer shall indemnify Vendor from, and
defend and hold Vendor harmless from and against, any Losses suffered, incurred
or sustained by Vendor or to which Vendor becomes subject, resulting from,
arising out of or relating to any claim:

  (1)   arising from the Customer Data, provided that such claim is not due to
Vendor’s breach of Law or any duty hereunder;     (2)   relating to any amounts,
including taxes, interest and penalties, assessed against Vendor which are the
obligation of Customer;     (3)   relating to personal injury (including death)
or third party property loss or damage resulting from Customer’s or Customers
Agents’ acts or omissions;     (4)   relating to a breach of Articles 16, 17 or
18.

Customer shall indemnify Vendor from any costs and expenses, including
reasonable attorney fees, incurred in connection with the enforcement of this
Section.
          22.02 Indemnity by Vendor. Vendor shall indemnify Customer from, and
defend and hold Customer harmless from and against, any Losses suffered,
incurred or sustained by Customer or to which Customer becomes subject,
resulting from, arising out of or relating to any claim:

  (1)   arising from the Customer Data, provided that such claim is due to
Vendor’s breach of Law or a duty hereunder;     (2)   relating to personal
injury (including death) or third party property loss or damage resulting from
Vendor’s or Vendor Agents’ acts or omissions;     (3)   relating to any amounts,
including taxes, interest and penalties, assessed against Customer which are the
obligation of Vendor;     (4)   relating to a breach of Articles 10, 16, 17 or
18 of the Business Associates Agreement set forth in Exhibit 12.

22



--------------------------------------------------------------------------------



 



Vendor shall indemnify Customer from any costs and expenses, including
reasonable attorney fees, incurred in connection with the enforcement of this
Section.
          22.03 Indemnification Procedures. If any third party claim is
commenced against a Party entitled to indemnification under Section 25.01 or
Section 25.02 (as applicable, the “Indemnified Party”), notice thereof shall be
given to the Party that is obligated to provide indemnification (as applicable,
the “Indemnifying Party”) as promptly as practicable. If, after such notice, the
Indemnifying Party acknowledges that this Agreement applies with respect to such
claim, then the Indemnifying Party shall be entitled, if it so elects, in a
notice promptly delivered to the Indemnified Party, but in no event less than
10 days prior to the date on which a response to such claim is due, to
immediately take control of the defense and investigation of such claim and to
employ and engage attorneys reasonably acceptable to the Indemnified Party to
handle and defend the same, at the Indemnifying Party’s sole cost and expense.
The Indemnified Party shall cooperate, at the cost of the Indemnifying Party, in
all reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such claim and any appeal arising therefrom;
provided, however, that the Indemnified Party may, at its own cost and expense,
participate, through its attorneys or otherwise, in such investigation, trial
and defense of such claim and any appeal arising therefrom. No settlement of a
claim that involves a remedy other than the payment of money by the Indemnifying
Party shall be entered into without the consent of the Indemnified Party. After
notice by the Indemnifying Party to the Indemnified Party of its election to
assume full control of the defense of any such claim, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal expenses incurred
thereafter by such Indemnified Party in connection with the defense of that
claim. If the Indemnifying Party does not assume full control over the defense
of a claim subject to such defense as provided in this Section, the Indemnifying
Party may participate in such defense, at its sole cost and expense, and the
Indemnified Party shall have the right to defend the claim in such manner as it
may deem appropriate, at the cost and expense of the Indemnifying Party.
          22.04 SPA Indemnification. Notwithstanding anything to the contrary in
this Agreement, if any Damages (as defined in the SPA) are subject to
indemnification rights of Customer or Vendor under the SPA, then those Damages
shall not be subject to the indemnification rights of Customer or Vendor set
forth in this Article 22.
ARTICLE 23 MISCELLANEOUS PROVISIONS.
          23.01 Assignment. Customer shall not, without the consent of Vendor,
assign this Agreement or any amounts payable pursuant to this Agreement, except
that Customer may assign this Agreement, in whole or in part, to an Affiliate or
another entity or business unit of Customer or pursuant to a reorganization or
Change in Control of Customer without such consent, so long as such assignment
is effected in connection with a transfer of the Accordis business. Vendor shall
not, without the consent of Customer, assign this Agreement, except as provided
in Section 8.12 of the SPA. The consent of a Party to any assignment of this
Agreement shall not constitute such Party’s consent to further assignment. This
Agreement shall be binding on the Parties and their respective successors and
permitted assigns. Any assignment in contravention of this subsection shall be
void.

23



--------------------------------------------------------------------------------



 



          23.02 Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally, mailed by certified mail, return receipt requested, or by overnight
mail, to the parties (and shall also be transmitted by facsimile to the Persons
receiving copies thereof) at the following addresses (or to such other address
as a party may have specified by notice given to the other party pursuant to
this provision):
If to Vendor, to:
HMS Holdings Corp.
401 Park Avenue South
New York, NY 10016
Attention: Robert M. Holster, Chief Executive Officer
Facsimile: (212) 557-5973
With a copy to:
Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, NY 10022
Attention: Robert A Schwed, Esq.
Facsimile: (212) 230-8888
If to Customer, to:
Accordis Holding Corp.
25 Duncan Lane
Skillman, NJ 08558
Attention: Hamilton F. Potter III, Chief Executive Officer
Facsimile: (609) 466-8687
With a copy to:
Covington & Burling
1330 Avenue of the Americas
New York, NY 10019
Attention: Stephen A. Infante, Esq.
Facsimile: (212) 841-1010
          23.03 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which taken
together shall constitute one single agreement between the Parties.
          23.04 Relationship. The Parties intend to create an independent
contractor relationship and nothing contained in this Agreement shall be
construed to make either Customer or Vendor partners, joint venturers,
principals, agents or employees of the other. No officer, director, employee,
agent, Affiliate or contractor retained by Vendor to perform work on Customer’s
behalf

24



--------------------------------------------------------------------------------



 



under this Agreement shall be deemed to be an employee, agent or contractor of
Customer. Neither Party shall have any right, power or authority, express or
implied, to bind the other.
          23.05 Consents, Approvals and Requests. Except as specifically set
forth in this Agreement, all consents and approvals to be given by either Party
under this Agreement shall not be unreasonably withheld or delayed and each
Party shall make only reasonable requests under this Agreement.
          23.06 Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be contrary to Law, then the remaining
provisions of this Agreement, if capable of substantial performance, shall
remain in full force and effect.
          23.07 Waivers. No delay or omission by either Party to exercise any
right or power it has under this Agreement shall impair or be construed as a
waiver of such right or power. A waiver by any Party of any breach or covenant
shall not be construed to be a waiver of any succeeding breach or any other
covenant. All waivers must be signed by the Party waiving its rights.
          23.08 Remedies Cumulative. No right or remedy herein conferred upon or
reserved to either Party is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy under this Agreement, or under applicable law,
whether now or hereafter existing.
          23.09 Entire Agreement. This Agreement and the Exhibits to this
Agreement represent the entire agreement between the Parties with respect to its
subject matter, and there are no other representations, understandings or
agreements between the Parties relative to such subject matter.
          23.10 Amendments. No amendment to, or change, waiver or discharge of,
any provision of this Agreement shall be valid unless in writing and signed by
an authorized representative of each of the Parties.
          23.11 Survival. The terms of Articles 11, 12, 14, 15, 16, 19, 20, 21,
22 and 23 shall survive the expiration or termination of this Agreement.
          23.12 Third Party Beneficiaries. Each Party agrees that this Agreement
shall not benefit, or create any right or cause of action in or on behalf of,
any person or entity other than the Vendor and the Customer. Customer shall be
entitled to enforce this Agreement on behalf of Customer and shall have the
right to pursue any right or remedy of the Customer arising hereunder with
respect to the delivery of Services or otherwise.
          23.13 Governing Law. This Agreement and the rights and obligations of
the Parties under this Agreement shall be governed by and construed in
accordance with the Laws of New York, without giving effect to the principles
thereof relating to the conflicts of Laws.
          23.14 Sole and Exclusive Venue. Each Party irrevocably agrees that
Section 8.6 of the SPA shall be effective under this Agreement as if set forth
in full herein.
          23.15 Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement, the transactions contemplated by this Agreement
or disputes relating hereto. Each Party (a) certifies that no

25



--------------------------------------------------------------------------------



 



representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other Party
hereto have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section.
          23.16 Covenant of Further Assurances. Customer and Vendor covenant and
agree that, subsequent to the execution and delivery of this Agreement and,
without any additional consideration, each of Customer and Vendor shall execute
and deliver any further legal instruments and perform any acts that are or may
become necessary to effectuate the purposes of this Agreement.
          23.17 Negotiated Terms. The Parties agree that the terms and
conditions of this Agreement are the result of negotiations between the Parties
and that this Agreement shall not be construed in favor of or against any Party
by reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.
          23.18 Export. Customer and Vendor shall not knowingly export or
re-export any personal computer system, part, technical data or sub-elements
under this Agreement, directly or indirectly, to any destinations prohibited by
the government of the U.S.A. The term “technical data” in this context, means
such data as is defined as technical data by applicable export regulations in
effect in the U.S.A.
          23.19 Conflict of Interest. Vendor shall not pay any salaries,
commissions, fees or make any payments or rebates to any employee of Customer,
or to any designee of such employee, or favor any employee of Customer, or any
designee of such employee, with gifts or entertainment of significant cost or
value or with services or goods sold at less than full market value. Vendor
agrees that its obligation to Customer under this Section shall also be binding
upon Vendor Agents. Vendor further agrees to insert the provisions of this
Section in each contract with a Vendor Agent.
          23.20 Publicity. Each Party shall (1) submit to the other all
advertising, written sales promotions, press releases and other publicity
matters relating to this Agreement in which the other Party’s name or any its
trademarks or service marks is mentioned or which contains language from which
the connection of said name or trademark or service mark may be inferred or
implied and (2) not publish or use such advertising, sales promotions, press
releases or publicity matters without the other Party’s consent.

26



--------------------------------------------------------------------------------



 



*      *      *      *
          IN WITNESS WHEREOF, each of Vendor and Customer has caused this
Services Agreement to be signed and delivered by its duly authorized
representative.

            HMS BUSINESS SERVICES INC.
      By:   /s/ HMS Business Services Inc.        Name:           Title:        
  ACCORDIS HOLDING CORP.
      By:   /s/ Accordis Holding Corp.       Name:           Title:        

27



--------------------------------------------------------------------------------



 



EXHIBIT 1
STATEMENT OF WORK
I. Machines

  a.   Vendor shall provide an appropriate mainframe processor(s) that supports
the service levels outlined in Exhibit 5.     b.   Vendor shall provide an
appropriate level of DASD and Tape to support the Service Levels outlined in
Exhibit 5.     c.   Customer shall be responsible for obtaining mainframe
printing and mailing services consistent with support provided prior to the
Effective Date.

II. Software

  a.   Vendor shall provide the Third Party Software set forth in Exhibit 2.    
b.   Additional Third Party Software may be requested by Customer. Vendor will
pass through cost to Customer for any additional Third Party Software
specifically requested by Customer. Vendor will follow steps outlined in
Article 4 for Out-Of-Services Services to implement requested Third Party
Software.     c.   Vendor will maintain six (6) CICS AccessLine regions (Branch,
West, Data, HSW, QA and Test). Vendor will follow steps outlined in Article 4
for Out-Of-Scope Services to create new CICS regions.     d.   Vendor will
schedule and run Customer’s Standard Processing not less frequently than as
being run prior to the Effective Date.     e.   Any new systems, new development
efforts, or processing outside AccessLine and Standard Processing that is not
consistent with the support and Machine processing prior to the Effective Date
will be considered Out-Of-Scope Services and will be handled as such under
Article 4, Out of Scope Services.

III. Tape Management, Library Operations and Data Services
Tape and cartridges, storage and backups will be provided by Vendor as follows:

28



--------------------------------------------------------------------------------



 



  a.   Copies of critical files (up to a maximum of 100) will be stored offsite
at Iron Mountain located at 203 Moonachie Road, Moonachie, NJ 07074.     b.  
Vendor has implementing a offsite backup solution utilizing a EMC Centera DASD
backup machine.     c.   Mainframe incremental and routine backup and
reorganization of files will be performed in accordance with Customer current
backup schedule, which consists of incremental backup and weekly full volume
backup. Backup copies will be stored off-site.

IV. Network Connectivity.

  a.   Vendor shall maintain and manage the current Customer network
connectivity in accordance with the network diagram attached to this Exhibit 1
as Appendix A.     b.   Additional lines/connections will be handled as Out of
Scope Services pursuant to Article 4.

V. System Support Services

  a.   Vendor shall provide the following System Support Services:

  •   Monitoring of all Machines and Third Party Software on a daily basis for
potential problems.     •   Providing timely response to problems and questions
reported by Customer.     •   Performing ongoing capacity planning and
performance monitoring activities.     •   Making recommendations for short term
and long term improved system performance.     •   Trouble Shooting and
implementing solutions to Third Party Software problems.     •   Coordinating
problem diagnosis and providing correction in the event application problems or
Viruses occur, at Customer’s

29



--------------------------------------------------------------------------------



 



      expense if such Virus was introduced into its systems, intentionally or
not, by Vendor or any of its employees or subcontractors.     •   Performing
RACF security administration for TSO sign on and other administrations
consistent with those performed prior to the Effective Date.     •   Performing
disaster recovery transition procedures set forth in Exhibit 11.     •  
Performing system database administration function.

VI. Operations Services

  a.   Vendor shall perform the following Operations Services:

  •   Monitoring of systems consoles during operational hours.     •  
Performing checks to ensure Machines are operating optimally.     •   Monitoring
of all jobs and applications to ensure that they are running properly based upon
supplied documentation.     •   Responding to system messages and request for
resources as required.     •   Coordinating system startups and shutdowns with
Customer Contract Managers.     •   Documenting cause and nature of both
scheduled and unscheduled outages.     •   Maintaining the Customer tape
inventory stored at the Vendor Service Location and offsite at Iron Mountain.  
  •   Reporting Machines malfunctions to responsible parties.     •   Responding
to system requests for tape/cartridge mounts.     •   Providing timely process
on business requested and weekly backups.     •   Performing job scheduling.    
•   Providing data center operations support availability 24 hours a day seven
days a week on mainframe/communications availability and related software
issues.

VII. Reporting

  a.   In addition to providing the Reports listed in Exhibit 8, Vendor shall
perform the following reporting services:

30



--------------------------------------------------------------------------------



 



  •   Documenting cause and nature of both scheduled and unscheduled outages.  
  •   Provide job accounting reporting.

VIII. Lotus Notes Technical Change Control Procedures

  a.   Vendor shall manage any change to the technical configuration through the
Lotus Notes Technical Change Control Procedures set forth in the Mainframe
Change Control Database provided to Vendor with instructions about the database
and using the database. If such change constitutes a Change, Vendor shall also
manage such Change through the Change Control Process set forth in Exhibit 10.

IX. Source Data Management
Vendor will be responsible for data logging and tracking using SDM DB for
Customer physical data input, in a manner consistent with that performed prior
to the Effective Date.
X. EDI
Customer is responsible for establishing all EDI set ups, as they pertain to
Customer’s business, with any Vendor assistance to be treated and charged as an
Out of Scope Service under Article 4.

Vendor is responsible for maintenance, execution, logging and tracking of EDI
transmissions performed by Vendor.

Customer is responsible for all EDI application programming, as it pertains to
Customer’s business.
XI. Help Desk
Vendor will supply backup security administration for user systems and a user
help desk for reporting system problems.

All calls will be tracked and responded to in a manner consistent with the
support provided prior to the Effective Date.

Vendor will reset RACF security passwords promptly upon request and in any event
within 24 hours of any request.
XII. DSS Support Services

  a.   Vendor is responsible for the managing and maintaining the servers listed
in the network diagram attached to Exhibit 1 as Appendix A, and for replacing
the servers if and as required to perform the Services.     b.   Customer is
responsible for all costs for PCs and Network printers in Customer Service
Locations.

31



--------------------------------------------------------------------------------



 



  c.   Vendor will provide network monitoring and configuration support
consistent with the support provided prior to the Effective Date.     d.  
Vendor will approve all new equipment (PCs and network printers) before being
added to the network (approval is not to be unreasonably withheld or delayed).  
  e.   Vendor will help supervise Customer onsite network administrators for
data functionality.     f.   Vendor will maintain firewall, FTP services and
Internet Services.     g.   Vendor will maintain Anti virus and PC operating
service patches and push updates to network PCs.     h.   Vendor will maintain
the server hardware and software for Lotus Notes email, Databases and iNotes.  
  i.   Vendor is responsible for managing print services consistent with the
support provided prior to the Effective Date.     j.   Vendor will provide
network access to the current release of CCS-MTU billing software for use on
behalf of existing Accordis CCS-MTU customers.

XIII. Telephone

  a.   Vendor will manage the existing telephone systems for Customer at 401
Park Avenue South, New York, NY, 10016.     b.   Vendor will interact with
communications equipment suppliers and telephone companies to resolve problems
related to the specific circuits and network components provided by the Vendor.
    c.   Customer is responsible for maintaining a services agreement for
Customer Service Location telephone switches, except at 401 Park Avenue South,
New York, NY, 10016, which is the responsibility of Vendor.

XIV. Communications
Customer is responsible for all data line costs for each line (broadwing frame
relay, new edge frame relay over DSL and broadwing IP VPN) indicated on the
attached network diagram attached to this Exhibit 1 as Appendix A. Vendor will
maintain the contract with third parties for the data lines and will include
Customer only data line costs on monthly invoices.

Vendor will maintain and manage the existing video conferencing equipment
consistent with the support provided prior to the Effective Date. Customer is
responsible for any additional equipment needed for any new Customer Service
Location.

Vendor will maintain and manage all communications and data lines used in
providing the Services. Customer will maintain and manage PC and local printer
data lines within the Customer Service Locations.

32



--------------------------------------------------------------------------------



 



XV. Service Levels
Vendor will supply 100 hours per month of Customer specific DSS Support Services
(XII), Telephone (XIII) and Communications (XIV) as part of the Designated Fees.
Support on the shared servers in New York as listed on the network diagram
attached to this Appendix A will not be included in the 100 hours. Additional
support will be charged via the schedule in Exhibit 7, Hourly Rate Schedule.
Travel costs associated with Customer specific services are not included in
Designated Fees and will be charged back to Customer according to Vendor’s
travel and expense policy.
XVI. Holidays
Vendor will be responsible for providing the Services each day of the year
except Federal Holidays, Thanksgiving and Christmas days, provided, however,
that upon 48 hours’ advance notice to Vendor, Customer may require Vendor to
provide Services on those holidays and Customer shall pay Vendor’s out-of-pocket
expenses for the provision of such Services.

33



--------------------------------------------------------------------------------



 



(DIAGRAM) [w73129w7312901.gif]

34



--------------------------------------------------------------------------------



 



EXHIBIT 2
THIRD PARTY SOFTWARE
I. Third Party Software Other Than IBM Products

          PRODUCT   VENDOR     NAME   NAME   Description
Beta/88
  Beta Systems, Inc.   RACF Security Mgt.
CA-Deliver
  Computer Associates   View Report Distribution
CA-ISM (Faver)
  Computer Associates   VSAM Export/Restore
 
       
CA-View
  Computer Associates   Report Repository
CA-Vision/Sixty
  Computer Associates   4 GL Language Generator
CA-Vision:Doc
  Computer Associates   4 GL Language Generator
CA-Vision:Results
  Computer Associates   4 GL Language Generator
 
       
Endeavor
  Computer Associates   Program Management
Code-1 Plus
  Group One Software Inc.   ZIP Code +
Code-1 Plus subscript
  Group One Software Inc.   ZIP Code +
Decision Analyzer
  Decision Technology   Data Analytical Rpt. Tool
Direct Connect
  Sterling Commerce   Network Data Mover
 
       
File-Aid/MVS/DB2
  Compuware   File Management
Gentran
  Sterling Commerce   Ansi Data Converter
Host on Demand
  IBM Software   Product Number: E1BGELL
In-tune
  Boole & Babbage   Performance/Tuning Analyzer
Jobscan
  Diversified Software Sys   JCL Validation
MVS-Plus (Pkzip)
  Ascent Solutions Inc.   Data Compression

35



--------------------------------------------------------------------------------



 



          PRODUCT   VENDOR     NAME   NAME   Description
MXG Software
  Merrill Consultants   Performance Reporting & Analysis
OCE Editor
  American Medical Association   Outpatient Code Editor
Quickref
  Chicago Soft   Interactive Systems Documentation
QuickTape
  Texas Digital   Tape Mgt. Mounting Facil.
TableBase
  Data Kinetics   Data Utility
Tmon/CICS
  Landmark Systems   CICS Performance Monitor
Tubes/MVS
  Macro 4   3270 Session Manager
VPS
  Levi, Ray, Strupp   Network Printing
Xpeditor/CICS
  Compuware   CICS Code
Zela
  Software Corp of Amer   Tape consolidation

II. Vendor Provided IBM Products
     The following table outlines the IBM program products to be supplied by the
Vendor.

      Product Number   IBM Program Product
5694 A01
  Z/OS V1 Base
5694 A01
  Z/OS V1 DFSMS DSS+HSM
5694 A01
  Z/OS V1 DFSORT
5694 A01
  Z/OS V1 HLA Toolkit
 
   
5694 A01
  Z/OS V1 RMF
5694 A01
  Z/OS V1 SDSF
5694 A01
  Z/OS V1 Security Server
5655 G53
  COBOL Full Function
5648063
  3746 Model 900 Feat
5648063
  ACF/NCP V7
5655041
  ACF/SSP Version 4 MVS
5655103
  DITTO/ESA for MVS
5655 M15
  CICS TS for Z/OS

36



--------------------------------------------------------------------------------



 



      Product Number   IBM Program Product
5625 DB2
  DB2 UDB for Z/OS
5625 DB2
  QMF Classic
5697 ENV
  Tivoli NetView Enterprise
5698 S51
  Tivoli Workload Scheduler

37



--------------------------------------------------------------------------------



 



EXHIBIT 3
SERVICE LOCATIONS

A.  Vendor Service Location:

  1.   401 Park Avenue South, Floors 9-11, New York, New York 10016

B.  Customer Service Locations:

  1.   401 Park Avenue South, 8th Floor, New York, New York 10016     2.   500
Bi County Blvd, Farmingdale, NY 11735     3.   7800 West Oakland Park Blvd,
Bldg. C, Sunrise, FL 33351     4.   9841 Airport Blvd, Los Angeles. CA 90045    
5.   2960 South Baker Drive, Springfield, IL 62703     6.   400 Perimeter Center
Terrace, Atlanta, GA 30346

38



--------------------------------------------------------------------------------



 



EXHIBIT 4
DESIGNATED FEES
DESIGNATED FEES The Designated Fees for the Designated Services are $166,666 per
month during first Contract Year. The Designated Fees for the Designated
Services are $183,333 per month during Contract Years 2 through 4.

a.   If the number of active AccessLine Accounts exceeds the Total In Scope
AccessLine Accounts in a month, the following calculation will be used to
calculate the additional AccessLine monthly charges to Customer:

  i.   AccessLine Accounts Percentage Over is calculated as follows:

  1.   (number of active AccessLine Accounts / Total In Scope AccessLine
Accounts) — 100%.

  ii.   AccessLine additional monthly charge is calculated as follows:

  1.   90% of the monthly Designated Fee multiplied by AccessLine Account
Percentage Over.

b.   If the number of RCR Clients exceed the Total In Scope RCR Clients in a
month, the following calculation will be used to calculate the additional RCR
monthly charges to Customer:

  i.   RCR Clients Percentage Over is calculated as follows:

  1.   (number of RCR Clients / Total In Scope RCR Clients) — 100%.

  ii.   RCR additional monthly charge is calculated as follows:

  1.   10% of the monthly Designated Fee multiplied by RCR Client Percentage
Over.

39



--------------------------------------------------------------------------------



 



EXHIBIT 5
SERVICE LEVELS AND PERFORMANCE CREDITS

1.   GENERAL PROVISIONS.

  1.1.   General.

The Service Levels referenced in Article 6 of the Agreement are set forth in
this Exhibit.

  1.2.   Definitions.

Capitalized terms used in this Exhibit that are not defined in this Exhibit
shall have the meanings assigned to them in the Agreement. The following defined
terms used in this Exhibit shall have the meanings specified below:
“Performance Credit” shall mean a credit in an amount set forth in Section 5
below payable to Customer by Vendor in connection with a Service Level Failure.
“Service Levels” shall have the meaning set forth in this Exhibit.
“Service Level Failure” shall mean Vendor’s failure to achieve a Service Level
in any given month.

2.   PERFORMANCE TRACKING AND REPORTING.

  A.   General: Vendor shall provide Customer with a report of the performance
level attainment against the Service Levels as set forth in Exhibit 8 no later
than the 25th day of each month. Vendor will be responsible for promptly
investigating and correcting Vendor’s failure to meet established Service Levels
in accordance with Section 6.04 of the Agreement. If the Root Cause Analysis
shows that Customer was the Root Cause of the Service Level Failure, or the
cause was outside control of Vendor, then Vendor shall not be subject to a
Performance Credit.

3.   SERVICE LEVEL REVIEWS.

The Parties will review the Service Levels in accordance with this Section 6.03
of the Agreement. As part for their monthly meetings, the Vendor Contract
Manager and the Customer Contract Manager shall discuss the Service Levels. Any
additions, deletions or modifications to the Service Levels may be made by
mutual agreement of the Contract Managers at such monthly meetings.

40



--------------------------------------------------------------------------------



 



4.   PERFORMANCE CREDITS.

In the event of a Service Level Failure, Vendor shall incur the Performance
Credit associated with the Service Level that Vendor failed to achieve. If more
than one Service Level Failure has occurred in a single month, the sum of the
corresponding Performance Credits shall be paid to Customer; provided, however
that, notwithstanding the amount of Performance Credits incurred by Vendor, in
no event shall the total amount of Performance Credits incurred by Vendor in a
single month exceed $25,000. All Performance Credits incurred by Vendor in a
given month shall be Customer’s sole remedy for Service Level Failures and shall
be credited to Customer on the next monthly invoice.

5.   SERVICE LEVELS

Initial Service Levels are set forth below.

  A.   RESOURCE AVAILABILITY-is defined as Machines at the Vendor Service
Location and Third Party Software (“Resources”) available to Customer from local
and remote Customer sites 24 hours a day, seven days a week including all
national and corporate holiday schedules, except for periods of scheduled
maintenance authorized by Customer (“Resource Availability”).

          Category   Description   SLA Calculation
 
       
Resource
Availability*
  Hardware (CPU & DASD)   If either the CPU or DASD is down on any given day and
not operational for a period Greater than 4 hours Vendor shall incur a
Performance Credit.
 
       
 
  System Software (CICS)   If all CICS is down on any given day and not
operational for a period Greater than 4 hours Vendor shall incur a Performance
Credit.
 
       
 
  Third Party Software (see Exhibit 2)   If any of the Third Party Software
program products are down on any given day and not operational for a period
Greater than 4 hours Vendor shall incur a Performance Credit.

  (i)   Performance Credit for Critical Resources. Vendor shall incur the
following Performance Credits for each day that any or all the Resources are not
available for 4 hours or more on such day during a given month:

41



--------------------------------------------------------------------------------



 



         
 
  Problem extends:   4.1 hours to 8 hours — $2,000
 
      8.1 hours to 16 hours — $4,000
 
      16.1 hours to 24 hours — $6,000

               * Periodically system maintenance is performed, requiring an IPL
(Initial Program Load which is required to install new and upgraded releases of
software and hardware) of the Machine. This scheduled down time is excluded from
the Resource Availability. This maintenance is scheduled in advance with proper
notice provided to Customer, and is typically performed on Sundays.

  B.   TRANSACTION RESPONSE TIME-is defined as the actual wall clock time from
the instant the user initiates a request depressing the enter key until the
information has been fully displayed on the user screen and the system has
unlocked the keyboard. CICS Monitor and RMF software will be used to track and
calculate total transactions and response time calculations.

  (i)   Online Performance Windows for each CICS region shall be available:

         
 
 
A.    Branch and Data
   
 
 
•    Monday through Friday
  8:00 am-10:00 pm (EST)
 
 
•    Saturday
  8:00 am-4:00 pm (EST)
 
 
•    Sunday
  Upon request
 
       
 
 
B.    West*
   
 
 
•    Monday through Friday
  12:00 am-6:00 pm (EST)
 
 
•    Saturday
  12:00 am-6:00 pm (EST)
 
 
•    Sunday
  Upon request
 
       
 
 
C.    HSW
   
 
 
•    Monday through Friday
  10:00 am-11:00 pm (EST)
 
 
•    Saturday
  10:00 am-3:00 pm (EST)
 
 
•    Sunday
  Upon request
 
       
 
 
D.    QA and Test
   
 
 
•    Monday through Friday
  8:00 am-6:00 pm (EST)
 
 
•    Saturday
  8:00 am-6:00 pm (EST)

42



--------------------------------------------------------------------------------



 



         
 
 
•    Sunday
  Upon request

 
*    If End Of Month (EOM) processing is performed the next business day the
region up time is not guaranteed.
**  if EOM processing or LAC loads run (typically second week of the month), the
region up time is not guaranteed.

  (ii)   Performance Credit: Vendor shall incur a Performance Credit of $100 per
day, per CICS region that Vendor fails to meet the region availability.

  (a)   Network Response Time Performance Standard:

  (1)   95% of total transactions (Branch, West, Data, HSW) to be completed
within 1.0-3.0 seconds     (2)   90% of total transactions (QA and Test) to be
completed within 1.0-3.0 seconds

  (b)   Performance Credit: Vendor shall incur a Performance Credit of $2,000,
per region in which the applicable standard is not met, if Vendor fails to meet,
in the aggregate, the applicable Network Response Time Performance Standard in a
given month.

  (iii)   Online Performance Window for TSO transactions

  (a)   TSO Response Time Standard:

  (1)   85% of all TSO transactions need to be completed within 3.0 seconds

  (b)   Performance Credit: Vendor shall incur a Performance Credit of $2,000
for any month in which Vendor fails to meet, in the aggregate, the TSO Response
Time Standard for TSO transactions in such month.

  C.   BATCH WINDOW STANDARDS

(i)   The following batch class initiators must be available to Customer
starting at 8:00 am (EST) and ending at 7:00 pm (EST):

          CLASS   ELAPSED TIME   CPU TIME
 
       
A
  15 minutes   1 minute

43



--------------------------------------------------------------------------------



 



          CLASS   ELAPSED TIME   CPU TIME  
B
  1 Hour   10 minutes  
C
  48 Hours   unlimited  
S
  On Demand   unlimited

(ii)  Performance Credit: Vendor shall incur a Performance Credit of $100 per
class, per day that the required batch class services are not available to the
Customer.

44



--------------------------------------------------------------------------------



 



EXHIBIT 6
IN SCOPE MAXIMUMS

A.   Total In Scope AccessLine Accounts in the Active Master File

     
               Contract Year 1:
  15,730,000  
               Contract Year 2-4:
  17,303,000

B.   Total In Scope RCR Clients

     
               Contract Year 1:
  16  
               Contract Year 2-4:
  17

45



--------------------------------------------------------------------------------



 



EXHIBIT 7
HOURLY RATE SCHEDULE
1. Out-Of-Scope Services will use the follow hourly rates:
     a. Contract Year 1 —$151/hour

     b. Contract Year 2-4 — $166/hour

46



--------------------------------------------------------------------------------



 



EXHIBIT 8
REPORTS

I.   Monthly Reports   A.   Vendor shall provide the following monthly reports
to Customer by the 15th day of each month.

  1.   Overall TSO response time by period in the form attached to this
Exhibit 8 as Appendix A.     2.   CICS/ESA monitor for all CICS regions — (WEST,
EAST, Data Entry, LAC) in the form attached to this Exhibit 8 as Appendix A.    
3.   A consolidated report, including status updates, with respect to each
Change Request.     4.   Consolidated Service Level report, including a list of
any Service Level Failures and Performance Credits incurred during such month.

II.   Daily Reports   A.   Vendor shall provide the CICS regions start time and
all hardware and Third Party Software problems within the Vendor Service
Location for the DPO Morning Report each day by 8:00 am (EST) via email to the
Customer Contract Manager and all other Customer employees designated by the
Customer Contract Manager.   III.   Other Reports   A.   Vendor shall provide
the following reports as required:

  1.   Root Cause Analysis Report within 30 days of a Service Level failure

IV.   Review of Reports

As part of their monthly meeting, the Contract Managers shall review and discuss
all reports produced during such month.

47



--------------------------------------------------------------------------------



 



Appendix A
Form of Reports
TSO Response Time

         
 
  OVERALL TSO RESPONSE TIME BY PERIOD - SLA   11:42 FRIDAY, JANUARY 14 , 2005
      76
 
  REPORT DATE AND TIME: FRI, JAN 14, 2005 11:49    
 
  FROM 09 JAN 05 < - - - - - - > 11 JAN 05    

                                                                      AVERAGE  
  ENDED     PERCENT     CPU TCB     IO     MEMORY      SYSTEM           RESPONSE
    TRANSACTION     ENDED     SERVICE     SERVICE     SERVICE           IO  
PERIOD     TIME     COUNT     TRANSACTION     UNITS     UNITS     UNITS  
MVS2
  1-QUICK < 1 SEC     0.29       129550       100.00       112,950,163      
13,896,257       903,551,466  
 
                                             
 
                    129550       100.00       112,950,163       13,896,257      
903,551,466  

CICS Response Time

         
DATE: 1/11/05
  The CICS/ESA   PAGE 4
TIME: 00:27:12
  SYSTEM TOTAL PAGE FOR WEST ON 01/10/05       DATA IS FROM 01/10/05 AT 11:37 TO
01/10/05 AT 23:59    

CICS SYSTEM ACTIVITY
RESPONSE TIME DISTRIBUTION

                                                                               
                                  RESPONSE   TXNS     PCT     CUM %     0     1
    2     3     4     5     6     7     8     9     0  
0.0-1.0 SEC
    104,819       98.3 %     98.3 %     % %     % %     % %     % %     % %    
% %     % %     % %     % %     % %     % %
1.0-2.0 SEC
    1,049       .9 %     99.3 %                                                
                                       
2.0-3.0 SEC
    329       .3 %     99.6 %                                                  
                                     
3.0-4.0 SEC
    134       .1 %     99.8 %                                                  
                                     
4.0-5.0 SEC
    80       .0 %     99.8 %                                                    
                                   
5.0*** SEC
  131       .1 %     100.0 %                                                    
                                   

         
TOTAL TRANSACTIONS EXECUTED
    106.845  
TRANSACTIONS EXCLUDED FROM HIGH TASK
    3  
ENDED TRANSACTIONS
    106.542  

CICS SYSTEM AVAILABILITY

         
SYSTEM AVAILABILITY PERCENTAGE
    39.7 %
 
       
FROM TIME
    00:00:00  
TO TIME
    24:00:00  
SYSTEM OUTAGE
    14:27:21  

         
START TIME
  END TIME   DURATION
11:35:00
  21:07:39   09:32:38

HIGH WATER MARK INFORMATION

              CATEGORY   TIME     TRANID
FILE WAIT
    53.8298     T24O

              CATEGORY   POOL SIZE     TRANID
USER24
    8K     OC
USER31
    257K     T24O
USER24
    1K     CESN
USER31
    23K     CENT

                  CPU ANALYSIS   CPU TIME     TOTAL DISPATCH  
TOTAL ADDRESS SPACE CPU
    43:29.5054          
TCB
    41:10.2619          
SRB
    2:19.2434          
 
               
SUBTASK CPU
    6:26.4391          
DBCTL CONTROL TASK CPU
    .0000          
DBCTL THREAD
    .0000          
TMON SUBTASK
    .0000          
OTHER SUBTASKS
    6:26.4391          
 
               
APPLICATION TASKS CPU/DISP
    34:43:8228       1:30:06.0693  

                          I/O ACTIVITY   COUNT     AVG TIME     TOTAL TIME  
FILE REQUESTS
    3,583,109       .0028       2:51:43.6551  
PROGRAM LOADS
    285,635       .0001       34.2785  
JOURNAL REQUESTS
    0       .0000       .0000  
TD REQUESTS
    7       .0031       .0221  
DL/I CALLS
    0       .0000       .0000  
DL/I WAITS
    0       .0000       .0000  
SOL CALLS TO DB2
    0       .0000       .0000  
NON-SOL CALLS TO DB2
    0       .0000       .0000  
USER DATA BASE CALLS
    0       .0000       .0000  
DB2 WAIT W/O THREAD
    0     * NA *   * NA *
DB2 PLAN OVERFLOW
    0     * NA *   * NA *

STORAGE ANALYSIS

                                  DSA NAME   SIZE     IN USE     SOS     STG
VIOLS  
CDSA
    1,024K       1,015K       0       0  
ECDSA
    5,192K       7,520K       0       0  
ERDSA
    16,432K       17,916K       0       0  
ESDSA
    1,024K       140K       0       0  
EUDSA
    3,072K       1,216K       0       0  
RDSA
    256K       232K       0       0  
SDSA
    256K       16K       0       0  
UDSA
    256K       16K       0       0  

         
HIGHEST PAGING RATE PER SEC
    1.273  
HIGHEST WORKING SET (PAGE FRAMES)
    5.500  
HIGHEST OPSYS STORAGE LEVEL
    0  

48



--------------------------------------------------------------------------------



 



EXHIBIT 9
DATA SAFEGUARDS

         
Ø
  At the Vendor Service Location(s), Vendor shall maintain restricted access to
data center via existing security card access.
 
       
Ø
  At the Vendor Service Location(s), Vendor shall be responsible for all
building support, including, power, air conditioning and prevention from water
damage.
 
       
Ø
  Vendor shall comply with existing RACF security policies and procedures
consistent with the support provided prior to Effective Date.
 
       
Ø
  Vendor shall use access granted by Customer to the Customer Service Locations
to perform the Services as set forth in the Agreement (including the Exhibits).
 
       
Ø
  Vendor shall supply storage and security for customer tape, cartridge media
and Vendor shall restrict access to such storage to only those Vendor employees
or Vendor Agents requiring access.
 
       
Ø
  Vendor shall ensure appropriate disposal of all Confidential Information
including printed outputs DASD floppy disks tape and cartridge.
 
       
Ø
  Customer may initiate, with Vendor’s cooperation, ad hoc security review
audits to assess security risks to the Customer Data — no more frequent than
quarterly.
 
       
Ø
  Vendor shall issue security alerts and warnings to the Customer Contract
Manager if Vendor becomes aware of any breach of (1) these data safeguard
procedures, or (2) any other security policies and procedures in effect at the
Vendor Service Location(s) or Customer Service Locations.
 
       
Ø
  Any and all additional safeguards as may be required in the Business Associate
Agreement.

49



--------------------------------------------------------------------------------



 



EXHIBIT 10
CHANGE CONTROL PROCEDURES
I. CHANGE REQUESTS
Either Party may request, orally or in writing, a Change to this Agreement. Upon
either Party’s receipt of request for Change, the Parties shall work together to
prepare a written change request containing the general information set forth
below and in Appendix A to this Exhibit regarding the proposed Change (a “Change
Request”).
II. ORIGINATING THE CHANGE REQUEST
Using the Change Request Form attached hereto as Appendix A, the Party
requesting the Change shall provide a description of the proposed Change(s) and
specify the reason for the Change. Vendor shall assign a unique number to the
Change Request, and the Parties shall complete the Change Request by including
the following information in the Change Request Form:

  1.   List the documents and solution components that will need to be updated
when the Change in implemented     2.   Estimate the impact of the Change
(minimal (8 hrs or less), moderate (9-40 hours) or major (over 40 hours))     3.
  Indicate whether a full evaluation of the Change impact is required and, if
so, estimating the time needed for evaluation and assigning a resource to
perform the evaluation.

The Vendor shall then enter the Change Request into the Change Control Log.
All completed Change Requests shall be forwarded to a Vendor designated
evaluator for evaluation. Vendor shall complete its evaluation of each Change
Request within 30 days of receipt of a complete Change Request and forward such
Change Request, with its recommendations, to the Contract Managers for approval.
Vendor shall log the status of the Change Request and keep Customer informed of
the status of each Change Request.
III. APPROVAL
Upon receipt of the Change Request and the recommendations of the Vendor
evaluator, the Contract Managers shall review the Change Request and shall,
within 30 days of receipt of such Change Request, either approve or not approve
such Change Request. No Change shall be made to any Services or to this
Agreement unless it has been approved by the Customer Contract Managers and the
Vendor Contract Manager.
IV. IMPLEMENTATION
Vendor shall manage the implementation of an approved Change Request. Vendor
shall track progress of the Change, apprise Customer Contract Managers of the
status of the Change Request

50



--------------------------------------------------------------------------------



 



during implementation (not less than once a week), and make any adjustments in
Services as needed.
V. CLOSURE
When Vendor successfully implements a Change Request, Vendor shall update the
status of the Change Request in the Change Control Log, archive the Change
Request related documentation, notify Customer of the implementation and close
the Change Request.
VI. REPORTING
A consolidated report, including status updates with respect to each Change
Request, shall be included in a monthly report.

51



--------------------------------------------------------------------------------



 



APPENDIX A
Sample Change Request Form
Accordis Holding Corp.
Change Request Form

                                                                  Requested  
Customer     Request     Phone     Request     Completion   Contact     Number  
  Number     Date     Date  

Change Description:
Reason for Change:
Specific Tasks:

     
Assigned to:
  Rate:

     
Total Change Order:
Hours:
  Cost: $

     
Change Request Completion Date:
  Attachments:

             
Customer Approval:
      Approval Date:    
 
            Accordis Holding Corp.        
 
           
Vendor Approval:
      Approval Date:    
 
            HMS        

52



--------------------------------------------------------------------------------



 



EXHIBIT 11
DISASTER RECOVERY TRANSITION PROCEDURES

•   Vendor shall notify the Customer Contract Manager of an existing, pending or
potential event that would require Vendor to deploy its DRP and provide the
Services by means of the Disaster Recovery Vendor.   •   Customer shall supply a
list of Customer Service Locations for which back-up connectivity to the
Disaster Recover Vendor would be necessary in the event a disaster is declared.
Vendor will arrange for implementation, maintenance and management of the
back-up data lines and Customer will be responsible for the installation and
ongoing line costs for these back-up data lines, as described in Exhibit I,
Section IV.   •   Upon the occurrence of an event requiring Vendor to deploy its
DRP and provide the Services by means of the Disaster Recovery Vendor, Vendor
shall:

  •   notify telecommunication vendors to switch all network lines to the
Disaster Recovery Vendor site;     •   notify Iron Mountain to send all backup
tapes to the Disaster Recovery Vendor;     •   ensure that all necessary
supplies and tapes are sent from the Vendor Service Location(s) to the Disaster
Recovery Vendor; and

•   The Disaster Recovery Vendor is:

     
 
  SUNGARD RECOVERY SERVICES
 
  401 North Broad Street
 
  Suite 600
 
  Philadelphia, PA 19102
 
  Contract Number: 93068100-37050-44932

•   The Iron Mountain facility used by the Vendor is located at 203 Moonachie
Road, Moonachie, NJ 07074.

53



--------------------------------------------------------------------------------



 



Execution Version
EXHIBIT 12
BUSINESS ASSOCIATE AGREEMENT
[Attached separately]

